DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/7/21 has been accepted and entered.  Accordingly, Claims 1 and 12-13 have been amended.  
Claim 3 is cancelled. 
Claims 1-2 and 4-20 are pending in this application. 
In view of the amendment, the previous rejection to claims 1-2 and 4-20 under 35 U.S.C. 112(b) is withdrawn.  Further, with the amendment, the previous rejections to claims 1-2 and 4-20 under 35 U.S.C. 103 are withdrawn. 

Response to Arguments
The applicant's arguments filed on 2/7/21 regarding claims 1-2 and 4-20 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384) and further in view of Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854).

Regarding Claim 1, Youn et al. teaches A method (Youn et al. teaches an interworking method between networks and an apparatus (par [0001])), comprising: establishing, by a processor of a user equipment (UE), a wireless communication connection with a first wireless network of a first type of wireless communication system (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]), indicating that the UE is connected to EPC network; MME sends an indication instructing the UE to perform the TAU when UE moves from EPC to 5GC in the TAU procedure (par [0755]; FIG. 26); the connection with the network is wireless (par [0007][0830]); UE includes a processor that is configured to perform a first network procedure for changing a network (par [0020][0835])); and performing, by the processor, an intersystem change from being connecting to the first wireless network to being connected to a second wireless network of a second type of wireless communication system different from the first type (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); UE transmits the TAU request to the AMF (par [0758]; FIG. 26); AMF is a network node of 5GC network (par [0007])), wherein the performing of the intersystem change comprises: constructing a tracking area update (TAU) request message with a minimum amount of information used by a network element to check an identity of the UE (Youn et al. teaches that UE transmits the TAU request to AMF (par [0758]), indicating such is constructed; that based on the GUTI information included in the TAU request transmitted by the UE, the AMF can find the MME address that has previously managed the UE, and request the UE context to the MME corresponding to the address (par ; and transmitting the TAU request message to the second wireless network (Youn et al. teaches that UE transmits the TAU request to the AMF (par [0758]; FIG. 26)).	
Although teaching that the TAU request is constructed such that UE is identified through GUTI as noted above, Youn et al. does not teach wherein the performing of the intersystem change comprises: constructing a tracking area update (TAU) request message with a minimum amount of information used by a network element to check an identity of the UE, wherein the minimum amount of information of the TAU request message comprises: a protocol discriminator; a security header type; a TAU request message identity; an Evolved Packet System (EPS) update type; a non-access stratum (NAS) key set identifier; and an old qlobally unique temporary identifier (GUTI).  Enomoto et al. teaches such limitations. 
Enomoto et al. is directed to terminal device, MME, and control method.  More specifically, Enomoto et al. teaches the tracking area update request includes a protocol identifier, a security header type, a tracking area update request message ID, an EPS update type, a NAS key set ID, and an old GUTI.  In addition to that, a non-current native NAS key set ID, a GPRS encryption key sequence number and many more (par [0510]; FIG. 11A).  Because these information elements are included in the tracking area update request, these are required, thus, a minimum information that the tracking area update request should have. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al. so that the TAU request message is constructed with a minimum amount of a content used by a network element to check an identity of the UE, as taught by Enomoto et al.  The modification would have allowed the system to identify UE to enable UE to continue communicating by switching a previously established PDN 

Regarding Claim 2, the combined teachings of Youn et al. and Enomoto et al. teach The method of Claim 1, and further, the references teach wherein the first type of wireless communication system comprises an Evolved Packet System (EPS) communication system (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); evolved packet system (EPS) is a network system comprising an EPC (par [0066]) and that MME is a network node in an EPS network (par [0093])), and wherein the second type of wireless communication system comprises a 5th-Generation System (5GS) communication system (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); AMF is a network node of 5GC network (par [0007])).  

Regarding Claim 12, Youn et al. teaches An apparatus implementable in a user equipment (UE)(Youn et al. teaches a UE for performing an interworking method between networks in a wireless communication system (par [0020])), comprising: a transceiver capable of wireless communications (Youn et al. teaches UE comprising a RF module (par [0835]; FIG. 33)); and a processor coupled to the transceiver (Youn et al. teaches that UE includes a processor that is connected to RF module (par [0835]; FIG. 33)), the processor capable of: establishing, via the transceiver, a wireless communication connection with a first wireless network of a first type of wireless communication system (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]), indicating that the UE is connected to EPC network; MME sends an indication instructing the UE to perform the TAU when UE moves from EPC ; and performing, via the transceiver, an intersystem change from being connecting to the first wireless network to being connected to a second wireless network of a second type of wireless communication system different from the first type (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); UE transmits the TAU request to the AMF (par [0758]; FIG. 26); AMF is a network node of 5GC network (par [0007])), wherein, in performing the intersystem change, the processor is configured to perform operations comprising: constructing a tracking area update (TAU) request message mandatory information elements used by a network element to check an identity of the UE (Youn et al. teaches that UE transmits the TAU request to AMF (par [0758]), indicating such is constructed; that based on the GUTI information included in the TAU request transmitted by the UE, the AMF can find the MME address that has previously managed the UE, and request the UE context to the MME corresponding to the address (par [0760]); the purpose of the GUTI is to provide an unambiguous identification of the UE without revealing the permanent identification of the UE (par [0508])); and transmitting, via the transceiver, the TAU request message to the second wireless network (Youn et al. teaches that UE transmits the TAU request to the AMF (par [0758]; FIG. 26)).	
Although teaching that the TAU request is constructed such that UE is identified through GUTI as noted above, Youn et al. does not teach constructing a tracking area update (TAU) request message mandatory information elements used by a network element to check an identity of the UE, wherein the mandatory information elements of the TAU request message comprises: a protocol discriminator; a security header type; a TAU request message identity; an Evolved Packet System (EPS) update type; a non-access stratum (NAS) key set identifier; and an old qlobally unique temporary identifier (GUTI).  Enomoto et al. teaches such limitations. 
Enomoto et al. is directed to terminal device, MME, and control method.  More specifically, Enomoto et al. teaches the tracking area update request includes a protocol identifier, a security header type, a tracking area update request message ID, an EPS update type, a NAS key set ID, and an old GUTI.  In addition to that, a non-current native NAS key set ID, a GPRS encryption key sequence number and many more (par [0510]; FIG. 11A).  Because these information elements are included in the tracking area update request, these are required, thus, a mandatory information. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Youn et al. so that the TAU request message is constructed with a minimum amount of a content used by a network element to check an identity of the UE, as taught by Enomoto et al.  The modification would have allowed the system to identify UE to enable UE to continue communicating by switching a previously established PDN connection with a gateway to a new PDN connection using a more optimal gateway (see Enomoto et al., par [0038]). 

Regarding Claim 13, Claim 13 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 2.   Therefore, claim 13 is also rejected for similar reasons set forth in claim 2.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), and further in view of Adjakple et al. (U.S. Patent Application Publication No. 2017/0311290).

Regarding Claim 4, the combined teachings of Youn et al. and Enomoto et al. teach The method of Claim 1, however, the references do not explicitly teach wherein the constructing of the TAU request message comprises encoding the TAU request message using an Evolved Packet System (EPS) Mobility Management (EMM) protocol.  Adjakple et al. teaches such a limitation. 
	Adjakple et al. is directed to system information provisioning and light weight connection signaling.  More specifically, Adjakple et al. teaches that the EMM protocol is responsible for handling the UE mobility within the system including attaching and detaching from the network and performing location updating in between, tracking area updating (par [0027]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al. and Enomoto et al. so that TAU request message comprises encoding the TAU request message using an EPS EMM protocol, as taught by Adjakple et al.  The modification would have allowed the system to re-activate the UE from idle mode when supporting mobility of the UE (see Adjakple et al., par [0023][0027]). 

Regarding Claim 6, the combined teachings of Youn et al., Enomoto et al., and Adjakple et al. teach The method of Claim 4, and further, the references teach wherein the encoding of the TAU request message using the EMM protocol comprises: encoding the TAU request message using an EMM protocol while in an EMM-registered state (Adjakple et al. teaches that the EMM protocol is responsible for handling the UE mobility within the system including attaching and detaching from the network and performing location updating in between, tracking area updating (par [0027]); Youn et al. teaches that if the connection procedure is performed successfully, the UE and the MME makes transition to the EMM-registered state (par [0160]); MME forwards an indication instructing the UE to perform the TAU when the UE moves from EPC to 5GC in the TAU procedure (par [0755]), indicating that ; and considering that a tracking area updating procedure is not initiated and remaining in the EMM-registered state after transmitting the TAU request message to the second wireless network (Youn et al. teaches that the UE transiting from EPC to 5GC transmits TAU through 5G RAT (par [0727]); if there is no NGx interface, the UE cannot receive the UE context from the previous network in the network even if the UE performs the TAU, so that the TAU rejection is performed (par [0728}), indicating that receiving rejection, UE does not initiate the tracking area update procedure and remains connected to MME, thus EMM-registered state).  The motivation to combine these references is the same as that of claim 4. 

Regarding Claims 14 and 16, Claims 14 and 16 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 4 and 6.   Therefore, claims 14 and 16 are also rejected for similar reasons set forth in claims 4 and 6.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), Adjakple et al. (U.S. Patent Application Publication No. 2017/0311290), and further in view of Gupta et al. (U.S. Patent Application Publication No. 2018/0332428).

Regarding Claim 5, the combined teachings of Youn et al., Enomoto et al., and Adjakple et al. teach The method of Claim 4, and further, the references teach wherein the encoding of the TAU request message using the EMM protocol comprises: encoding the TAU request message containing an EPS update type indicating TAU for intersystem change from S1 mode to N1 mode (Youn et al. teaches that in case of movement from EPC to 5GC, the UE performs a mobility registration update type registration at 5GC with a 5G-GUTI mapped from 4G-GUTI (par [0808]); eNB is connected to the UE through a radio 
Gupta et al. is directed to voice RAT selection in multi-sim devices.  More specifically, Gupta et al. teaches TAU request includes EPS update type (par [0080])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., and Adjakple et al. so that TAU request message comprises EPS update type, as taught by Gupta et al.  The modification would have allowed the system to perform TAU procedure to update UE’s location registration with the network (see Gupta et al., par [0080]). 

Regarding Claim 15, Claim 15 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 5.   Therefore, claim 15 is also rejected for similar reasons set forth in claim 5.
	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), and further in view of Vamanan et al. (U.S. Patent Application Publication No. 2020/0015076).

Regarding Claim 7, the combined teachings of Youn et al. and Enomoto et al. teach The method of Claim 1, and further, the references teach wherein the performing of the intersystem change further comprises: transmitting, by the processor, a registration request message to the second wireless network (Youn et al. teaches that UE transmits a registration request for handover attach/registration at 5GC to the 5GC network (par [0745])). 
However, the references do not explicitly teach and incrementing, by the processor, an uplink non-access stratum (NAS) count associated with an Evolved Packet System (EPS) security context by 1.  Vamanan et al. teaches such a limitation. 
	Vamanan et al. is directed to security for paging messages.  More specifically, Vamanan et al. teaches that the NAS security context is established between a UE and a MME in communication via eNB and that NAS count value is incremented for each NAS message sent to the network, and thus each time a new connection is established between UE and the network (par [0016]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al. and Enomoto et al. so that NAS count associated with an EPS security context is incremented by 1, as taught by Vamanan et al.  The modification would have allowed the system to implement paging security (see Vamanan et al., par [0017]). 

Regarding Claim 17, Claim 17 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 7.   Therefore, claim 17 is also rejected for similar reasons set forth in claim 7.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), Vamanan et al. (U.S. Patent Application Publication No. 2020/0015076), and further in view of Lee et al. (U.S. Patent Application Publication No. 2017/0318463).
	
Regarding Claim 8, the combined teachings of Youn et al., Enomoto et al., and Vamanan et al. teach The method of Claim 7, and further, the references teach wherein the performing of the intersystem change further comprises: receiving, by the processor, a registration reject message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure (Youn et al. teaches that UE receives a registration reject (par [0380][0382]); EMM-registered and EMM-deregistered states can be defined according to the UE is attached to or detached from a network (par [0159]); in case UE fails to establish a radio link, the UE is detached from the network and makes a transition to the EMM-DEREGISTERED state (par [0160])), wherein the receiving of the registration reject message comprises receiving the registration reject message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME) (Vamanan et al. teaches that MME uses the integrity protection included by each UE in the NAS message to decide which sender is the correct sender and that if not correct, then MME releases RRC connection for the UE (par [0038])).  
	However, the references do not explicitly teach receiving, by the processor, a registration reject message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure, wherein the receiving of the registration reject message comprises receiving the registration reject message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME).  Lee et al. teaches such limitations. 
	Lee et al. is directed to enhanced non-access stratum security.  More specifically, Lee et al. teaches that integrity verification failure of the TAU request triggers a registration procedure by UE (par [0070]; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., and Vamanan et al. so that the registration reject message that requests the UE to re-register in the second type of 

Regarding Claim 10, the combined teachings of Youn et al., Enomoto et al., and Vamanan et al. teach The method of Claim 7, and further, the references teach wherein the performing of the intersystem change further comprises: receiving, by the processor, a deregistration request message that requests the UE to re-register in the second type of wireless communication system (Youn et al. teaches that UE receives a deregistration message (par [0380][0382]); EMM-registered and EMM-deregistered states can be defined according to the UE is attached to or detached from a network (par [0159]); in case UE fails to establish a radio link, the UE is detached from the network and makes a transition to the EMM-DEREGISTERED state (par [0160])), wherein the receiving of the deregistration request message comprises receiving the deregistration request message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME) (Vamanan et al. teaches that MME uses the integrity protection included by each UE in the NAS message to decide which sender is the correct sender and that if not correct, then MME releases RRC connection for the UE (par [0038])).  
	However, the references do not explicitly teach receiving, by the processor, a deregistration request message that requests the UE to re-register in the second type of wireless communication system, wherein the receiving of the deregistration request message comprises receiving the deregistration request message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME).  Lee et al. teaches such limitations. 
	Lee et al. is directed to enhanced non-access stratum security.  More specifically, Lee et al. teaches that integrity verification failure of the TAU request triggers a registration procedure by UE (par [0070]; FIG. 5). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., and Vamanan et al. so that the deregistration request message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure, as taught by Lee et al.  The modification would have allowed the system to enable attack mitigation without additional messaging overhead (see Lee et al., par [0041]).  

Regarding Claim 19, Claim 19 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 10.   Therefore, claim 19 is also rejected for similar reasons set forth in claim 10.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), Vamanan et al. (U.S. Patent Application Publication No. 2020/0015076), Lee et al. (U.S. Patent Application Publication No. 2017/0318463), and further in view of Kuge et al. (U.S. Patent Application Publication No. 2017/0367031).

Regarding Claim 9, the combined teachings of Youn et al., Enomoto et al., Vamanan et al., and Lee et al. teach The method of Claim 8, and further, the references teach and wherein the specific procedure comprises entering into at least one of an Evolved Packet System (EPS) Mobility Management (EMM)-deregistered state and a 5th-Generation Mobility Management (5GMM)-deregistered state (Youn et al. teaches that in case the UE fails to establish a radio link, the UE is detached from the network and makes a transition to the EMM-DEREGISTERED state (par [0160])).  
wherein the registration reject message contains a cause value indicating that an identity of the UE cannot be derived.  Kuge et al. teaches such a limitation. 
	Kuge et al. is directed to base station device, terminal device, and communication control method.  More specifically, Kuge et al. teaches that the TAU reject message includes a cause value and the cause value may be UE identity cannot be derived by the network (par [0365]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., Vamanan et al., and Lee et al. so that the registration reject message contains a cause value indicating that an identity of the UE cannot be derived, as taught by Kuge et al.  The modification would have allowed the system to enable UE to determine appropriate subsequent action (see Kuge et al., par [0366]-[0370]).  

Regarding Claim 18, the combined teachings of Youn et al., Enomoto et al., and Vamanan et al. teach The apparatus of Claim 17, and further, the references teach wherein, in performing the intersystem change, the processor is further capable of: receiving, via the transceiver, a registration reject message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure (Youn et al. teaches that UE receives a registration reject (par [0380][0382]); EMM-registered and EMM-deregistered states can be defined according to the UE is attached to or detached from a network (par [0159]); in case UE fails to establish a radio link, the UE is detached from the network and makes a transition to the EMM-DEREGISTERED state (par [0160])), wherein the receiving of the registration reject message comprises receiving the registration reject message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME) (Vamanan et al. teaches that MME uses the integrity protection included by each UE in the NAS message to decide which sender is the correct sender and that if not correct, then MME releases RRC connection for the UE (par [0038])), and wherein the specific procedure comprises entering into at least one of an Evolved Packet System (EPS) Mobility Management (EMM)-deregistered state and a 5th-Generation Mobility Management (5GMM)-deregistered state (Youn et al. teaches that in case the UE fails to establish a radio link, the UE is detached from the network and makes a transition to the EMM-DEREGISTERED state (par [0160])).  
However, the references do not explicitly teach in performing the intersystem change, the processor is further capable of: receiving, via the transceiver, a registration reject message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure, wherein the receiving of the registration reject message comprises receiving the registration reject message responsive to failure of an integrity check of the TAU request message in a Mobility Management Entity (MME).  Lee et al. teaches such limitations. 
	Lee et al. is directed to enhanced non-access stratum security.  More specifically, Lee et al. teaches that integrity verification failure of the TAU request triggers a registration procedure by UE (par [0070]; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., and Vamanan et al. so that the registration reject message that requests the UE to re-register in the second type of wireless communication system and to perform a specific procedure, as taught by Lee et al.  The modification would have allowed the system to enable attack mitigation without additional messaging overhead (see Lee et al., par [0041]). 
However, the references do not teach wherein the registration reject message contains a cause value indicating that an identity of the UE cannot be derived.  Kuge et al. teaches such a limitation. 
	Kuge et al. is directed to base station device, terminal device, and communication control method.  More specifically, Kuge et al. teaches that the TAU reject message includes a cause value and the cause value may be UE identity cannot be derived by the network (par [0365]).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Enomoto et al., Vamanan et al., and Lee et al. so that the registration reject message contains a cause value indicating that an identity of the UE cannot be derived, as taught by Kuge et al.  The modification would have allowed the system to enable UE to determine appropriate subsequent action (see Kuge et al., par [0366]-[0370]).  
	

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414